DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments filed on 10/25/2021 and IDS filed and approved on 11/09/2021

Response to Arguments
Applicant's arguments and Amendments filed on 10/25/2021 have been fully considered and persuasive.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 7-12 and 14-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 15 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging device or an electronic device as recited in “an actuator configured to drive the lens in at least one of an X-axis 
a detection circuit that comprises:
a second coil in a direction perpendicular to a direction of the magnetic field generated by the first coil based on the PWM waveform drive signal, wherein the second coil is configured to:
generate a first induced electromotive force based on the magnetic field generated by the first coil; and
detect a position of the lens in the Z-axis direction based on a magnitude of the first included electromotive force; and
a plurality of third coils at positions horizontal to the direction of the magnetic field generated by the first coil based on the PWM waveform drive signal, wherein the plurality of third coils is configured to:
generate a second included electromotive force based on the magnetic field generated by the first coil; and
detect a position of the lens in the X-axis direction and a position of the lens in the Y-axis direction based on a magnitude of the second induced electromotive force” as combined with other limitations in claims 1 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 22, 2021